Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1 - 12, drawn to quantifying professional development in a subject, classified in G06Q 10/06393 – Score-carding, Benchmarking or KPI (key performance indicator).
II. Claim 17 - 22, drawn to a system for network assisted learning, classified in G06Q 10/06398 – Performance of employee.

The inventions are independent or distinct, each from the other because:
The inventions are distinct, each from the other because of the following reasons:
Inventions 1 and II are related as subcombinations disclosed as usable together in a single combination. Both are drawn to an aspect of a consumer good in relation to the location of a consumer. But Invention I includes at least steps of “a base professional development score for the subject; receiving a submission pertaining to at least one professional development activity of the subject; approving the submission based on at least one professional development criterion; assigning a value to the approved submission; adjusting the base professional development score according to the approved submission value; comparing the adjusted professional development score to a threshold value; and determining that the subject has achieved at least one professional development goal when the ” (claim 1) which are not required by Invention II. 
Invention II. Includes at least the steps of “ at least one synchronous learnathon session wherein a subject interacts in real time with at least one other subject; at least one synchronous meetup session wherein the subject interacts in real time with at least one other subject, the meetup comprising a review session, and informal group discussions; at least one participant-generated course element accessible to other subject; 32 Attorney docket # 206017-0175-OOUS a professional development module for quantifying the professional development of at least one subject; and an ePortfolio module configured to register and share subject achievements with corresponding point values;” (Claim 17), which are not required by Invention I.
Inventions I and II and III are related as subcombinations disclosed as usable together in a single combination.  The described features of invention I and II are exclusive to the particular invention.  The subcombinations are distinct if they do not overlap in scope and are separately usable. In the instant case, subcombination I has separate utility such as a score, and subcombination II as a learning assessment.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to 
The inventions are independent or distinct, each from the other because: Inventions I. and II. Are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the limitations of a graphical user interface management circuit in the claimed subcombination are not required by the other subcombination.  The subcombination has separate utility such as a graphical user interface management circuit.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Specifically, the inventions require, inter alia, a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIERA J FLETCHER whose telephone number is (571)272-6509.  The examiner can normally be reached on M-Th/F 7:30a-5:30p (Alternate Fridays).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TIERA J FLETCHER/           Examiner, Art Unit 3623               
/MATTHEW S GART/           Supervisory Patent Examiner, Art Unit 3623